DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claim 14 is canceled and limitations of claim 14 are added to claim 9. Claims 15 and 16 should be dependent on claim 9. An Examiner amendment has been included in the Notice of Allowance to correct claims 15 and 16.  Examiner left applicant’s representative a voice mail about the following amendment. 
Claim 15, line 1 after “claim” remove “14” and insert --9--.
Claim 16, line 1 after “claim” remove “14” and insert --9--.
Allowable Subject Matter
Claims 1, 5-13, 15, 16 and 20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reason for allowance of the independent claims 1 and 9 is that the prior art does not disclose or suggest the claimed limitations “…the switch element comprises a memory material consisting essentially of being a chalcogenide doped with carbon (C) atom, wherein arsenic (As) atom, selenium (Se) atom, germanium (Ge) atom and silicon (Si) atom, wherein the carbon atom occupies 5 at% to 20 at% of the memory material...”, in combination with the rest of the limitations of claim 1.  

The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mounir S Amer/Primary Examiner, Art Unit 2894